DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 30, 2022 has been entered.

 Response to Amendment
The amendment filed November 30, 2022 has been entered. Claims 7 and 14 are cancelled, leaving claims 1-6, 8-13 and 15-20 pending in this application. 

Claim Objections
Claims 4-6 are objected to because of the following informalities:  
Claim 4 recites “storing the copied data as a second fragment is part of the second instance”, it is assumed that this should read “storing the copied data as a second fragment that is part of the second instance”, see claims 11 and 18 for reference,
Claim 5 is objected to for dependence on claim 4,
Claim 6 recites “fragments of first instance” but should be “fragments of the first instance”, see claims 13 and 20 for reference,
Appropriate correction is required.

Claim Interpretation
As stated in MPEP § 2111.04(II), “The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met.” 
Claim 4 recites “the method of claim 1, wherein the conversion further comprises, for each map entry in the logical map:
Determining whether a fragment… is part of the first instance; and
If the fragment is part of the first instance:
Copying…
Storing…
Updating…”
The copying, storing, and updating limitations are all contingent on if the fragment is part of the first instance.  As claim 1 establishes that it is possible for map entries to correspond to the second instance, then the condition of “the fragment is part of the first instance” is not always required during performance of the method.  As such, under broadest reasonable interpretation, claim 4 only requires the determining step. 
Examiner notes that the MPEP § 2111.04(II) also provides that “The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed.”  Consequently, claims 11 and 18 are interpreted to still require performance of the copying/storing/updating limitations. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11, 12, 18, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 11, and 18 recite, using claim 4 for exemplary language, “a fragment corresponding to the map entry” and “updating the map entry”.  At this point in the claims, “the map entry” lacks proper antecedent basis, as there are multiple potential map entries that could provide antecedent basis for “the map entry”, the “initial map entry” or “the new map entry” of the independent claims, or the immediately prior “each map entry in the logical map”.  As the last option provides the context for the claims, as the determination and copying/storing/updating is performed on a per-fragment/per-map entry basis, then examiner recommends using “the respective map entry” instead, to clearly tie the limitation back to the conversion process being performed for each map entry in the logical map.
Claims 5, 12, and 19 are rejected for dependence on one of claims 4, 11, and 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sawhney et al. (US 2018/0121129, Examiner notes that Sawhney is issued as patent US 10,275,177, provided in applicant’s IDS) in view of Arroyo et al. (US 2017/0242756), Zhou et al. (“Optimizing Virtual Machine Live Storage Migration in Heterogeneous Storage Environment”), and Zhang et al. (US 8,775,377). 
Regarding claim 1, Sawhney teaches a method comprising: 
Receiving a request to convert a data object from a first format to a second format, wherein a first instance of the data object in the first format is stored at a first physical location (“The migration process begins with storage system 100 receiving a request to migrate data in a volume (Operation 302),” [0083], where Figs. 3A and 3B show a migration process, where Fig. 3B’s volume table and layout table shows the ability to track the formats of the volume during migration, with L1 and L2 representing the different formats and the different formats associated with different kinds of storage media, see the layout table, reading upon the first physical location; see also [0097]);
In response to the request, performing a conversion on the data object from the first format to the second format (Figs. 3A and 3B show migration processing for a volume, where Fig. 3B’s volume table and layout table shows the ability to track the formats of the volume during migration, with L1 and L2 representing the different formats, see also [0097]), the conversion comprising:
Creating a second instance of the data object in the second format at a second physical location (Sawhney’s system generates a destination layout representation to the volume and tracks migration, updating the generation count and obsoleting a prior version of the volume, see [0085-0087]; teaching a creation of the second instance of the object, as the destination layout in the context of Fig. 3B is shown to be L2); 
Processing a received write operation from a user to write data to the data object (Fig. 4 shows receiving a request to access an object in the volume and determining if the volume is still being migrated, with steps 408 and 410 addressing write request processing), the processing including: 
Accessing a map entry (“then transaction services 112 determines a layout representation for the destination storage component (Operation 408). For example, if the request is targeting volume V1, then transaction services may read the layout representations from volume table 324. The destination layout in this instance is “L2”, the first layout listed within volume table,” [0115], where the object table map from Fig. 3B, element 320 shows locations of objects based on volume and offset);
Storing the data as a new fragment that is part of the second instance (“Referring again to FIG. 3B, for instance, a write operation to volume “V1” is performed on the physical storage media represented by layout “L2”. However, this write operation is not performed on the physical storage media represented by layout “L1”,” [0116]; for context, as discussed in [0098], the layout of the data after migration is L2 and L1 pre-migration, so the citation to [0116] teaches storing the data in the new format). 
Sawhney fails to teach where the conversion includes:
creating conversion metadata associated with the data object, the conversion metadata including a logical map; quiescing 1/0 operations directed to the data object; 
inserting an initial map entry into the logical map, the initial map entry representing a first fragment of the data object corresponding to an entirety of the first instance and including a first flag indicating that the first fragment is part of the first instance, a first logical block address (LBA) identifying an initial logical data block of the first instance, and a first plurality of contiguous logical data blocks in the first instance starting from the first LBA; and 
upon inserting the initial map entry into the logical map, resuming processing of 1/0 operations directed to the data object.
Sawhney fails to teach where the processing includes:
generating a new map entry representing the new fragment, the new map entry including a second flag indicating that the new fragment is part of the second instance, a second LBA identifying an initial logical data block of the new fragment, and a second plurality of contiguous logical data blocks in the new fragment starting from the second LBA;
updating the initial map entry to exclude the new fragment from the first fragment, the updating comprising excluding the second plurality of contiguous logical data blocks from the first plurality of contiguous logical data blocks; and
adding the new map entry to the logical map.
While Sawhney does show the status of the volume table during migration, with the layout table showing the locations of the data placements as originally stored and newly stored, and would therefore provide information where the map entry represents a first fragment of the data object corresponding to an entirety of the first instance, the object table itself does not appear to be updated to reflect the newly processed write.  In addition, Sawhney’s object data store provides that “Each object is associated with a logical location pointer (blob id) that is comprised of a combination of a volume identifier (V1) and an offset (100, 600, 4500),” [0092].  At best, this shows a starting data block number, but does not indicate how many data blocks are considered to be part of this fragment.
In addition, Sawhney’s object/volume/layout tables are understood to be constantly present and as such would not create creation of the metadata in response to the request for migration.
Arroyo’s disclosure is related to providing I/O migration to a computing system and as such comprises analogous art.
As part of this disclosure, Arroyo provides the following steps as part of the migration process: “pausing the logical partition (116) on the source system, where the logical partition is mapped to an I/O (‘input/output’) adapter (126, for example) of the source system; copying, to the target system (195), configuration information describing the mapping of the logical partition (116) to the I/O adapter (126); and copying, to the target system, the logical partition (116) of the source system (102). [The] hypervisor (136), through communications with a hypervisor on the target system may direct the target system hypervisor to place an I/O adapter of the target system (195) into an error state; map the logical partition of the target system to the I/O adapter of the target system in dependence upon the configuration information; place the I/O adapter of the target system into an error recovery state; and resume the logical partition on the target system,” [0026].
An obvious modification can be identified: incorporating Arroyo’s process of pausing I/O operations, copying the mapping configuration information, and resuming I/O operations at the end.  Such a modification reads upon the conversion steps of quiescing I/O operations, creating conversion metadata and inserting an initial map entry (copying the mapping information necessarily creates a new copy with the information inserted), and resuming processing of I/O operations.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Arroyo’s teachings on migrating partitions into Sawhney’s system, as pausing/resuming I/O operations would ensure that no data is lost during the initial creation steps of the migration process, and creating a copy of the mapping information ensures that a backup original version is available in the event of migration failure. 
The combination of Sawhney and Arroyo still fails to teach the above processing steps above, as well as the details on how the initial map entry includes a first flag indicating that the first fragment is part of the first instance, a first LBA, and a first plurality of contiguous logical blocks.
Zhou’s disclosure relates to live migration, and particularly describes a live migration mechanism with forwarding write requests to destination just like Sawhney, and as such comprises analogous art.
As part of this disclosure, Zhou describes in Section 5.1, Paragraph 1, that they leverage the bitmap from DBT and partition the disk image into 2 regions: copied region, whose data has already been copied to destination and to-be-copied region, whose data is going to be copied in the future”.  When processing writes, “the writes to the to-be-copied region also need to be recorded in the bitmap”, Section 5.1, Paragraph 1, shown in Fig. 7 as being set.  Zhou discloses that the copy process for migration “could skip the data blocks that are recorded in the bitmap”, Section 5.1, Paragraph 1, where one advantage to the design is the “copy process does not need to copy the entire disk image because the data blocks that have been written to the destination by VM write requests can be skipped”, Section 5.1, Paragraph 2. 
An obvious modification can be identified: incorporating a bitmap like disclosed in Zhou to track data that has been copied as well as marking what data has been written to the destination.  Such a modification reads upon the processing limitations of the claim, as marking the bit map to indicate the data written to the destination reads upon the generation/adding of a new fragment representing the written data (the entry has been updated to reflect a new status, i.e. generating/adding an entry to the plurality of map entries), and as Zhou notes, the setting of the data in the bitmap means the copy process skips data blocks already in the destination; i.e., the original data that is overwritten by the write data is excluded from the migration process.  In addition, the bitmap provides a flag for whether the map entries represent the fragments in the first or second formats, as setting the bitmap for the relevant data indicates it is already migrated to the destination, i.e. in the second format, while the opposite is indicated when the bitmap is not set, i.e. the data is in the first format.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Zhou’s bitmap as part of the migration process, marking data that has completed migration/been written in the destination into Sawhney’s migration system, as the bitmap allows for a user to track the progress of the migration, and as noted by Zhou, the ability to write all requests to the destination/mark it in the bitmap allows for zero redundant writes, ensures that the migration process doesn’t copy unnecessary blocks that have already been written to, and the smaller number of writes leads to higher IO performance/faster migration process, see Section 5.1, Paragraph 2.
The combination of Sawhney, Arroyo, and Zhou still fails to teach the amended limitations where the respective map entries reflect an LBA identifying an initial logical data block of the respective fragments and a plurality of contiguous logical data blocks in the respective fragments starting from the LBA. plurality of contiguous blocks from a starting data block number. Zhou’s bitmap is understood to reflect individual data sectors/blocks, instead of a contiguous plurality of blocks.
Zhang’s disclosure is related to tracking changes within data blocks in a backup context, and as such comprises analogous art to tracking writes/changes to data stores during a management process.
As part of this disclosure, Zhang provides in Fig. 4 where a stream for an initial data backup image is provided in 410(1).  Of particular note, at a later point in time, when presenting the data in a later image, Zhang checks what data is changed – in the Fig. 4 example, only the t3 data is changed.  As seen in Fig. 4 and described in Col. 10, Line 38- Col. 11, Line 38, a metadata header for the unchanged sections of the entry can be consolidated into a single header, with a block start identifier and block length identifier.  Zhang’s metadata headers provide the ability to track a group of blocks, with length and starting block provided.
An obvious modification can be identified: incorporating Zhang’s metadata headers consolidating contiguous entries together and in particular the ability to consolidate/separate entries based on a change in status.  In such a modification, before the write is received, as discussed in Sawhney/Arroyo/Zhou above, Zhou’s bitmap would reflect a contiguous region of blocks that have not yet been migrated.  Once a write is received and processed according to Sawhney/Arroyo/Zhou above, this is similar to Zhang’s disclosure where t3 has been written.  Consequently – the preceding and succeeding blocks can be consolidated into separate metadata headers, while the blocks that have been written/would be marked in Zhou’s bitmap can be consolidated into a separate metadata header reflecting a migrated status.   Consequently, this reads upon the limitations above where the map entries provide a view of a plurality of contiguous blocks from a starting block number, and where the updating would lead to an exclusion of the data already changed. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Zhang’s consolidation of metadata information into consolidated headers, as this can reduce the memory footprint that the metadata headers would have, compared to an entire bitmap. 
Regarding claim 2, the combination of Sawhney, Arroyo Zhou, and Zhang teaches the method of claim 1, and Sawhney further teaches wherein the processing of the received write operation is performed concurrently with the conversion (Fig. 4 shows receiving a request to access an object in the volume and determining if the volume is still being migrated, with steps 408 and 410 addressing write request processing; i.e. – the write request processing occurs while the volume is still being migrated, reading upon the limitation of the claim).
Regarding claim 3, the combination of Sawhney, Arroyo, Zhou, and Zhang teaches the method of claim 1, and the combination further teaches wherein the excluded portion of the first fragment divides the first fragment into a first remaining portion of the first fragment and a second remaining portion of the first fragment, wherein updating the initial map entry includes updating the initial map entry to represent the first remaining portion of the first fragment, and wherein the method further comprises generating another map entry to represent the second remaining portion of the first fragment, the another map entry identifying a third plurality of contiguous logical data blocks that is included in the second remaining portion of the first fragment from a third LBA and that excludes the second plurality of contiguous logical data blocks, as follows.
As discussed in the claim 1 rationale, Zhang’s disclosure shows the ability to consolidate metadata into a single metadata header with starting block number and length.  Notably, in the example of Fig. 4, Zhang’s disclosure provides for two consolidated metadata headers – one for data t1 and t2, and one for data t4 and t5, separated because neither includes t3, which has been written since the previous backup.
As such, the combination and modification identified in the claim 1 rationale reads upon the claim 3 rationale, as Zhang provides the ability to consolidate entries separated by status, and as seen in the example of Zhang, this leads to another map entry showing a different contiguous portion of data blocks that exclude the plurality written (the second plurality of contiguous logical data blocks).
Regarding claim 4, the combination of Sawhney, Zhou, and Zhang teaches the method of claim 1, and the combination further teaches wherein the conversion further comprises, for each map entry in the logical map: 
Determining whether a fragment corresponding to the map entry is part of the first instance; and
If the fragment is part of the first instance:
copying data from the fragment; 
storing the copied data as a second fragment that is part of the second instance; and
updating the map entry to represent the second fragment, as follows.
Sawhney discloses extracting data from a source storage component, formatting the data for storage on the destination, and loading the data into the destination storage component, see [0088], reading on the copying and storing limitations.  As discussed in the claim 1 rationale, the disclosure of Zhou incorporated includes utilizing the bitmap to track copied data vs. to-be-copied data, and updating the bitmap when migrating data, which would read upon determining if a fragment is in the first instance or second instance and where the copying/storing/updating is performed only if the data is in the source location (i.e.- Zhou tracks through the bitmap whether data is in the source or destination location). 
Regarding claim 5, the combination of Sawhney, Arroyo Zhou, and Zhang teaches the method of claim 4, and Sawhney teaches the method further comprising deleting the first instance after processing all map entries that correspond to fragments that are part of the first instance (“After migration is complete, migration services 114 removes the source destination layout representation from the volume (Operation 314). For example, after migration of volume 232 from layout 230a to layout 230b is complete, migration services 114 may remove 230a from volume 232,” [0089]).
Regarding claim 6, the combination of Sawhney, Arroyo, Zhou, and Zhang teaches the method of claim 1, and Sawhney teaches the method further comprising processing read operations concurrent with the conversion, wherein logical map inform the processing whether to read data from fragments of first instance or fragments of the second instance (Fig. 4, steps 412,414,416 disclose processing read requests and selecting a particular storage component based on the layout representation; see also “With respect to volume table 324, for instance, a read operation may be attempted first on the physical storage component represented by layout “L2”. If the data has not been migrated to the destination physical storage component yet or the read is otherwise unsuccessful, then the read operation may be performed on the source storage component represented by layout “L1”,” [0103]).
Regarding claim 8, Sawhney teaches a non-transitory computer-readable storage medium having stored thereon computer executable instructions (Fig. 5, storage device 510), which when executed by a computer device, cause the computer device to perform a method identical to the method of claim 1 and can therefore be rejected according to the same rationale (see [0128,0129]). 
Claims 9-13 are rejected according to the rationale of claims 2-6.
Regarding claim 15, Sawhney teaches an apparatus (Fig. 5, computer system 500) comprising: 
one or more computer processors (Fig. 5, processor 504); and 
a computer-readable storage medium comprising instructions (Fig, 5, storage device 510) for controlling the one or more computer processors to perform the method of claim 1 and can be rejected according to the same rationale. (“the techniques herein are performed by computer system 500 in response to processor 504 executing one or more sequences of one or more instructions contained in main memory 506. Such instructions may be read into main memory 506 from another storage medium, such as storage device 510. Execution of the sequences of instructions contained in main memory 506 causes processor 504 to perform the process steps described herein,” [0128]).
Claims 16-20 are rejected according to the same rationale of claims 2-6. 

Response to Arguments
Applicant’s arguments filed November 30, 2022 have been considered but are unpersuasive in part and moot in part.
For clarity of record, examiner notes that applicant’s arguments that “receiving a request to convert a data object” and “performing a conversion” are not taught is unpersuasive.  While the details of what the conversion comprises are not taught and overcome the prior references, the broader steps of “receiving a request” and “performing a conversion” are still taught by Sawhney. 
Examiner agrees upon re-consideration that the amendments to the claims as a whole overcome the prior grounds of rejection of Sawhney, Zhou, and Zhang.  However, upon an updated search, new reference Arroyo was found that provides adequate disclosure to render the limitations obvious and are applied to the rejections above.  As such, the arguments are moot for the lack of opportunity to address Arroyo.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Palekar et al. (US 9,417,812) discusses loading translation maps, and quiescing/resuming IO’s as part of a system functionality in the overall context of data migration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093. The examiner can normally be reached Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139